Citation Nr: 1616625	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968, which included service in the Republic of Vietnam.  His awards and decorations include the Vietnam Service Medal, Vietnam Campaign Medal, National Defense Service Medal and the Marksman Badge (Rifle M-14).

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus, type II, and/or service-connected coronary artery disease.
The Veteran was afforded a VA examination in June 2009.  The examiner opined that the Veteran's hypertension was not caused by/or a result of his service-connected diabetes.  The rationale provided was that, "in the absence of significant proteinuria caused by diabetes (nephropathy), diabetes does not cause or aggravate hypertension."

The Veteran submitted his Notice of Disagreement along with a letter from Dr. J.B., MD, dated September 2009.  In his letter, Dr. J.B. stated that the June 2009 VA examiner's opinion seemed "patently absurd".  He stated that diabetes and hypertension are thought to come from the "common soil" of insulin resistance, and that the link between diabetes and proteinuria relates only to diabetic kidney disease and not the common pathophysiological line between diabetes, hypertension and obesity.  See August 2009 Statement in Support of Claim.

To reconcile the conflicting medical opinions, the Board remanded the claim in December 2014 for an addendum opinion.  The examiner was to provide an opinion regarding the relationship between the Veteran's hypertension and his service-connected coronary artery disease and/or service-connected diabetes mellitus.  The Board finds that another remand is necessary in order to ensure compliance with the Board's December 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In rendering an opinion regarding the potential relationship between the Veteran's hypertension and diabetes mellitus, the examiner was asked to consider the September 2009 letter by Dr. J.B., MD, and elaborate upon the rationale rendered in support of the June 2009 medical opinion.  See December 2014 Board Decision.

An addendum opinion was obtained in February 2015.  The examiner stated that although Dr. J.B., MD stated that hypertension and diabetes mellitus are caused by the same etiological factor, and some studies have shown that diabetes mellitus is an endothelial issue, it is not a recognized fact in the case of Agent Orange.  The examiner also stated that due to the fact that Agent Orange has not been associated with hypertension, she cannot say that diabetes mellitus caused hypertension.  The rationale provided was that the Veteran's hypertension and diabetes mellitus had its onset at the same time, noting that hypertension possibly predated diabetes mellitus; however the examiner noted that the record is unclear.

In regard to whether or not the Veteran's hypertension was caused or aggravated by his service connected coronary artery disease, the examiner opined that it is less likely than not.  The examiner stated that the Veteran's coronary artery disease predated the Veteran's hypertension diagnosis, noting 2005 vs. 2008.  She stated that there is no evidence of aggravation of hypertension as it is fairly controlled on current medications.

The Board finds this addendum opinion to be inadequate for the following reasons.  The examiner failed to elaborate upon the rationale rendered at the June 2009 VA examination.  The examiner stated that the Veteran's hypertension and diabetes mellitus had its onset at around the same time, however a review of the record shows a letter dated August 2009 from Dr. S.W, MD, stating that the Veteran's diabetes mellitus predated his hypertension diagnosis.  

In addition, the AOJ should obtain updated VA treatment records.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a hypertension examination to determine the nature and severity of the Veteran's hypertension.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed.  The examiner must describe all findings in detail.

Following a review of the record and examination of the Veteran, the examiner should opine as to whether the Veteran's hypertension was caused by/or aggravated (beyond a natural progression) by his service-connected diabetes mellitus, type II or service-connected coronary artery disease.

The examiner is instructed to review the following evidence:

The June 2009 VA examination, Dr. J.B., MD's September 2009 letter, and email correspondence dated September 7, 2009.  Dr. S.W., MD's letter dated August 2009 and the February 2015 VA addendum opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Then readjudicate the Veteran's appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



